
	
		II
		112th CONGRESS
		2d Session
		S. 2731
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  pressure distillation columns.
	
	
		1.Certain pressure distillation
			 columns
			(a)In
			 generalHeading 9902.40.36 of the Harmonized Tariff Schedule of
			 the United States (relating to certain pressure distillation columns) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
